JUNELL, Justice.
This is an appeal from a conviction for possession of a controlled substance. After appellant waived trial by a jury and entered a plea of not guilty, the court found him guilty and assessed punishment at five years imprisonment.
In two grounds of error appellant questions the sufficiency of the evidence, contending that the state failed to show that he had care, custody or control of the contraband. We affirm.
Officer Robert Holmes of the Houston Police Department obtained a search warrant for a white, single story duplex apartment located at 2017½ Eastex Freeway in Houston. The warrant commanded the arrest of “one black male known as Gerald Payne, approximately 21 years old, 5' 8", 145 pounds, one black female known as Sheila Polk, approximately] 19 years old, 5' 9", 115 pounds, light complexion, tinted hair.” Payne and Polk were alleged in the warrant as those in control of the named premises.
To prove unlawful possession of a controlled substance, the state must show the accused (1) exercised care, control and management over the contraband; and (2) knew the substance was a controlled substance. Naquin v. State, 607 S.W.2d 583 (Tex.Cr. App.1980).
In ground of error two, appellant contends that since he was not within the named premises when the officers executed the warrant and was not in possession of hydromorphone at the time of his arrest, there was insufficient proof that he exercised care, control or management over the drugs.
It is not necessary to prove that the accused had exclusive possession of the narcotics in question; but when the accused is not in exclusive possession of the place where the substance is found, it cannot be concluded that the accused had knowledge of and control over the contraband unless there are additional independent facts and circumstances which affirmatively link the accused to the contraband. Deshong v. State, 625 S.W.2d 327 (Tex.Cr.App.1981).
The officers found substances which were later identified as hydromorphone in a plastic bag located in the kitchen, and in a tin foil package atop a trophy case in the living room. Additionally, they found a men’s waist-length black leather jacket in the bedroom. In the pocket was a partially dissolved hydromorphone tablet and about $400.00 in cash. The officers recovered several pieces of mail, including an arrest warrant and an insurance premium notice, addressed to Gerald K. Payne at the address in question. Officer Holmes testified that appellant had been under surveillance for approximately six months prior to his ar*68rest. During that time Holmes had observed appellant frequently entering and exiting the premises at 2017½ Eastex Freeway; he stated that appellant did not knock on the door before entering. Appellant would sometimes remain inside for long periods of time. Appellant would leave the premises and walk approximately two blocks to the corner of Jensen and Sumpter, where he would stand and talk to people who were walking or driving by the street corner. Holmes testified that on many occasions he had observed appellant wearing a black leather waist-length jacket identical to the one found in the bedroom. Officer Barajas observed appellant leave the premises on the night in question at approximately 8:40 p.m., only twenty to thirty minutes before service of the search warrant at the 2017½ Eastex Freeway address. There is no evidence that the officers observed anyone else enter or leave the premises between that time and the time of appellant’s arrest. The bedroom closet contained both men’s and women’s clothing. Appellant was arrested two blocks away from the premises with approximately $695.00 in cash in his pants pocket. The state need not prove that the accused had exclusive possession of the controlled substance. Various facts and circumstances may prove that the accused and another person or persons acted together in jointly possessing a controlled substance. Abercrombie v. State, 528 S.W.2d 578 (Tex.Cr.App.1974).
We hold that this evidence constituted additional independent facts and circumstances which affirmatively link appellant to the contraband and authorizes the conclusion that appellant had knowledge of and control over the contraband. The evidence is sufficient to support the conviction. Compare Rhyne v. State, 620 S.W.2d 599 (Tex.Cr.App.1981); Abercrombie, 528 S.W.2d at 586. Ground of error two is overruled.
In his first ground of error appellant contends that the evidence is insufficient to support a conviction for possession of a controlled substance with intent to deliver. This contention is without merit because the appellant was found guilty only of the offense of possession of a controlled substance. Ground of error one is overruled.
The conviction is affirmed.